Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 9/27/2021. Applicant has amended independent claims 1, 8, 10, and dependent claims 2, 4, 6, 7, 9; and canceled claims 3 and 5. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moritomo et al., JP 5988172.
Regarding claim 1, Moritomo et al., teaches a method comprising: 
providing a battery (0025) comprising an anode and a cathode (0025; 0056-0058; 0071); and 
simultaneously: 
a) maintaining the first electrode and a first temperature (0064-0065); 

c) charging the battery (0037; 0065; 0080).
Moritomo et al., does not recite the coolest portion of the cathode is at least 1 C. warmer than the warmest portion of the anode.
However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention because Moritomo et al., teaches different temperatures in the anode and cathode (0065; 0080) and could thus provide the variation of the coolest portion of the anode is at least 1 C warmer than the warmest portion of the anode.
Regarding claim 2, Moritomo et al., does not teach the coolest portion of the cathode is up to 50 C warmer than the warmest portion of the anode. 
However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention because Moritomo et al., teaches different temperatures in the anode and cathode (0065; 0080) and could thus provide the variation of the coolest portion of the cathode is up to 50 C warmer than the warmest portion of the anode.
Regarding claim 4, Moritomo et al., teaches a lithium ion battery (0058). 
Regarding claim 6, Moritomo et al., teaches the method is performed until growth of metal plating on the anode forms an internal electrical short to the cathode (0037-0038). 
Regarding claim 7, Moritomo et al., teaches the first temperature is from -10C. to 5 C (0037-0038; 0073).
Regarding claim 8, Moritomo et al., teaches a method comprising providing a lithium ion battery (0058);
 comprising cathode (0056; 0071; 0065; 0080) and anode (0056; 0071; 0065; 0080) 

wherein coolest portion of anode is at least 1 C warmer than warmest portion of cathode; and
 wherein the anode comprises lithium metal (0056) and is free of metal plating (0056; 0058) and wherein method converts a portion of metal plating to metal ions (0056-0058).
Regarding claim 9, Moritomo et al., teaches the coolest portion of the anode is from 1 C. to 50 C. warmer than the warmest portion of the cathode (0019; 0073). 
Regarding claim 10, Moritomo et al., teaches a method comprising providing a lithium ion battery (0058); 
comprising cathode (0056; 0071; 0065; 0080) and anode (0056; 0071; 0065; 0080) and
 simultaneously maintain cathode at a first temperature and maintain anode at second temperature and charging battery; 
wherein coolest portion of anode is at least 1 deg C warmer than warmest portion of cathode; and wherein the anode comprises lithium metal (0056) and is free of metal plating (0056; 0058).

Response to Arguments
3.	Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. Applicant argues that “In Morimoto, the temperature difference is applied while the battery is discharged to promote current flow (0037). There is no disclosure of applying a temperature difference when charging the battery.
urther regarding claim 6, Morimoto does not disclose forming an internal short between the anode and cathode. As explained in the present specification, this is done to simulate failure of the battery (0017). Morimoto is not directed to any such testing.
Further regarding claim 7, Morimoto does not disclose keeping the anode at —10°C to 5°C. As can be seen in the figures, Morimoto uses temperatures of about 20-40°C.”
However, Morimoto teaches a temperature difference applied when charging the battery as seen in paragraph [0080]. Additionally, Morimoto teaches an internal short between anode and cathode as seen in paragraphs [0037-0038]. In addition, Morimoto teaches keeping anode at -10 deg C to 5 deg C as seen in Fig. 2-8, which shows a room temperature of 20 deg C and an increase, by increments of 1-2 degrees, up to 40 deg. C. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727